Citation Nr: 1810974	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for soft-tissue sarcoma, to include as secondary to service-connected hepatitis and as due to exposure to herbicide agents. 

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected hepatitis and as due to exposure to herbicide agents. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis and as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to May 1974, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia. 

On his formal appeal to the Board, the Veteran requested a travel board hearing before a Veterans Law Judge.  By a May 2017 letter, the Veteran's representative withdrew that request and asked that the Board decide the claims on the evidence of record. 

The issues of entitlement to service connection for a heart condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding of a current diagnosis of soft-tissue sarcoma. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for soft-tissue sarcoma have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Soft-Tissue Sarcoma

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include soft-tissue sarcoma.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

Analysis

Records from a November 2008 primary care visit to Northport VA Medical Center show that the Veteran claimed to have received a letter from the Albany VA Medical Center telling him that he had soft-tissue sarcoma.  The Veteran later repeated the claim in May 2014 in his VA Form 9, but stated that he received the letter from the New York RO.  During the primary care visit, the Veteran's physician reported that there was no documentation of sarcoma in the Veteran's medical record and the Veteran himself reported that he had no known history of soft-tissue sarcoma. 

The claims file contains substantial VA medical records.  Aside from the two reports from the Veteran mentioned above, there is no record of a diagnosis of soft-tissue sarcoma.  There is also no record of treatment for sarcoma-a form of cancer-in the ensuing nine years after the claim.  Although the Veteran, as a layperson, is competent to report conversations he has had with his physicians, he is not competent to provide diagnoses requiring medical training.  Here, although the Veteran has asserted he was told he had soft-tissue sarcoma by someone from a VA medical facility, there has never been a diagnosis of record.  Furthermore, the Veteran has not identified what part of his body the sarcoma affects.  Accordingly, there is no probative evidence of record to support a diagnosis of soft-tissue sarcoma, thus the claim fails to meet the first requirement of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).



As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for soft-tissue sarcoma is denied. 


REMAND

The Board notes that the Veteran served in the Republic of Vietnam from December 1968 to December 1969.  Accordingly, VA presumes that the Veteran was exposed to herbicide agents during that time period. 

Regarding the claim of service connection for a heart condition, the Veteran has claimed that he has coronary artery disease (CAD).  According to the Veteran, CAD may be secondary to service-connected hepatitis, or as a result of exposure to herbicide agents.  Under 38 C.F.R. § 3.309(e), ischemic heart disease, including CAD, is among the diseases presumed by the Secretary to be related to exposure to herbicide agents.  In this case, however, the record does not show the Veteran to have a diagnosis of CAD.  

In May 2009, the Veteran underwent a VA heart examination.  There, the examiner noted that the Veteran denied any cardiac history or chest pain.  The Veteran reported having shortness of breath, but no syncope, and denied any myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  According to the examination report, the Veteran regularly took several medications, to include Amlodipine.  The examiner concluded, "After reviewing the Veteran's computer records, there are no signs of history of coronary artery disease or any heart condition that I can make a nexus with infectious hepatitis."  The examiner did not review the Veteran's claims file.  It is unclear what tests were performed and what records were reviewed to draw this conclusion. 
Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obliged, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.; Green v. Derwinski, 1 Vet. App., 121, 124 (1991).  Furthermore, an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the Veteran's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In this case, the examiner did not review the Veteran's claims file and was therefore unable to fully address the Veteran's documented history and assertions.  Furthermore, the examiner's conclusion did not clearly communicate whether the Veteran was completely free of a diagnosed heart condition or whether he simply did not have a diagnosed heart condition that was causally related to infectious hepatitis.  

The Board also notes that in January 2010 a physical examination noted irregular heart sounds.  Likewise, in December 2015, a heart examination indicated an irregular rhythm.  The Veteran's medical record shows that he takes Amlodipine Besylate and Lisinopril daily for "heart/blood pressure," and the Veteran has claimed that he takes a daily aspirin regimen for his heart.  It is unclear based on this record what, if any, diagnosed heart condition the Veteran currently has.  Therefore, before the Board can decide the claim, a new examination is necessary to clarify the Veteran's current diagnosis.  If it is determined that the Veteran has a current diagnosis of a condition that is not presumptively linked to exposure to herbicide agents, it is also necessary for an examiner to provide a nexus statement with sufficient rationale as to whether the condition or conditions is causally related to service. 

Regarding hypertension, the record shows that the Veteran has a current diagnosis.  Like CAD, the Veteran claims that hypertension may be secondary to service-connected hepatitis or as a result of exposure to herbicide agents.  The Board notes that hypertension is not on the list of diseases presumed to be connected to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The Veteran, as a lay person, is not competent to make the assertion that it is, nor has he presented any evidence from a medical expert that supports the contention.  The Board does note however that although VA has not conceded a presumptive relationship between hypertension and Agent Orange, the National Academies of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence" category.  See NAS Veterans and Agent Orange: Update 2014 (2016).

Additionally, VA must still address whether hypertension may be service connected on a direct basis, or as secondary to service-connected hepatitis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran underwent a VA examination for hypertension in May 2009, at the same time as his heart examination.  Based on the examination report, it appears that the examiner did not review the Veteran's claims file and did not perform any diagnostic tests.  The examiner concluded that he could not find any medical evidence to support a nexus between hypertension and infectious hepatitis; therefore it was less likely than not secondary to hepatitis.  The examiner did not provide any medical rationale for his conclusion and did not address whether hypertension could be directly connected to service.  Therefore, in order for the Board to decide the claim, a new medical opinion with full rationale is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA heart examination.  The entire claims file, to include a copy of this Remand, must be made available to the designated examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished prior to the examiner's report, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current cardiac disabilities.  For each identified disability, the examiner should explain whether the disability meets the medical definition of ischemic heart disease.  

For any identified disability that does not meet the medical definition of ischemic heart disease, the examiner should render an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise related to the Veteran's period of service, to include in-service exposure to herbicide agents.  

The examiner should also render an opinion as to whether it is at least as likely as not that the disability is caused or aggravated beyond its natural progression by any other disability for which the Veteran is service connected, to specifically include hepatitis. 

In providing these opinions, the examiner should address: 

* The Veteran's description of his current medication regimen as being for a heart condition. 

* The January 2010 and December 2015 heart examinations showing irregular sounds and rhythms. 

* The Veteran's presumed exposure to herbicide agents while serving in the Republic of Vietnam.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

2.  Arrange for an opinion from an appropriate medical examiner that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed hypertension had its onset in, or is otherwise related to the Veteran's period of service, to include in-service exposure to herbicide agents.  In providing a response the examiner should consider and comment upon the most recent National Academy of Sciences (NAS) Study [Veterans & Agent Orange: Update 2014 (2016)], which noted that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The medical examiner should also provide an opinion that addresses whether it is at least as likely as not that hypertension is caused or aggravated beyond its natural progression by any other disability for which the Veteran is service connected, to specifically include hepatitis.

In providing the opinions, the examiner should review the claims file, to include the Veteran's documented history and assertions. 

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


